 



EXHIBIT 10.1

THE FRANCIS G. NEWLANDS BUILDING

ADDENDUM NO. 3 TO OFFICE LEASE

     THIS ADDENDUM NO. 3 TO OFFICE LEASE (this “Addendum”) is made and entered
into this 12th day of May, 2004, by and between NEWLANDS BUILDING VENTURE, LLC,
a Maryland limited liability company, hereinafter called “Lessor,” and COSTAR
REALTY INFORMATION, INC., a Delaware corporation, hereinafter called “Lessee.”

WITNESSETH:

     WHEREAS, by Office Lease dated the 12th day of August, 1999, as amended by
Addendum No. 1 to Office Lease dated the 15th day of May, 2000, and Addendum
No. 2 to Office Lease dated as of the 1st day of July, 2000 (as so amended, the
“Lease”), Lessor leased to Lessee approximately 60,041 square feet of rentable
area (the “Existing Demised Premises”) on the ninth (9th), tenth (10th) and
eleventh (11th) floors of the office building situated at Two Bethesda Metro
Center, Bethesda, Maryland (the “Building”), together with certain storage space
therein; and

     WHEREAS, Lessor and Lessee desire to expand the Existing Demised Premises
by adding thereto and incorporating therein, upon the terms and conditions
hereinafter set forth, additional space on the fourth (4th) floor of the
Building comprising an agreed rentable area of approximately 13,522 square feet
(the “Additional Space”), measured in accordance with the Building Owners and
Managers Association (BOMA) Standard Method of Measurement (ANSI Z65.1 1996).

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto do mutually agree that the Lease shall
be and is hereby amended to provide as follows, all capitalized terms being as
defined in the Lease unless otherwise noted herein:

1. ADDITIONAL SPACE

     Lessor does hereby lease to Lessee, and Lessee does hereby lease from
Lessor, the Additional Space, subject to and upon all of the terms and
conditions of the Lease, as amended. Except as otherwise provided in this
Addendum, hereafter, references in the Lease to the Demised Premises shall
include both the Existing Demised Premises and the Additional Space. The
Additional Space is outlined on the floor plan attached hereto and made a part
hereof as Exhibit A.

2. TERM

     The Additional Space shall be added to the Existing Demised Premises on the
Addition Date, which shall be the earlier of (i) Lessee’s occupancy of the
Additional Space for the conduct of its business, or (ii) the 15th day of
September, 2004; it being understood and agreed that on the

 



--------------------------------------------------------------------------------



 



first (1st) business day following the full execution and delivery of this
Addendum (the ‘Possession Date”), Lessor shall deliver possession of the
Additional Space to Lessee to permit Lessee to commence the construction of its
Additional Space Work (as defined below), subject to the terms and conditions of
Section 6 below. The term of the Lease as to the Additional Space shall expire
on the 31st day of March, 2010, so as to be coterminous for all purposes with
the initial term of the Lease as to the Existing Demised Premises, subject to
Lessee’s right to extend the term of the Lease pursuant Section 35 of the Lease.

3. RENT

     The additional monthly rent for the Additional Space (“Additional Monthly
Rent”), which Lessee hereby agrees to pay in advance to Lessor and Lessor hereby
agrees to accept, shall be as follows, computed at the respective per square
foot rate set forth below:

                      Additional   Rate per Lease Period

--------------------------------------------------------------------------------

  Monthly Rent

--------------------------------------------------------------------------------

  Rentable Square Foot

--------------------------------------------------------------------------------

- From the Addition Date through August 31, 2005
  $ 41,129.42     ($36.50/sf)
- From September 1, 2005 through August 31, 2006
  $ 42,154.84     ($37.41/sf)
- From September 1, 2006 through August 31, 2007
  $ 43,214.06     ($38.35/sf)
- From September 1, 2007 through August 31, 2008
  $ 44,295.82     ($39.31/sf)
- From September 1, 2008 through August 31, 2009
  $ 45,400.12     ($40.29/sf)
- From September 1, 2009 through March 31, 2010
  $ 46,538.22     ($41.30/sf)

     The Additional Monthly Rent is in addition to, and not in lieu of, the
Monthly Rent set forth in Section 4 of the Lease. Such Additional Monthly Rent
shall be payable in advance on the first day of each calendar month beginning
from and after the Addition Date, and continuing during the initial term of the
Lease, as extended as provided above, without any rent credit, abatement or
waiver by Lessor. If the Addition Date is a date other than the first day of a
calendar month, Additional Monthly Rent from such date until the first day of
the following calendar month shall be prorated at the rate of one-thirtieth
(1/30th) of the Additional Monthly Rent for each day, payable in advance.

4. RENTAL ESCALATION FOR INCREASES IN EXPENSES

     (A) Effective as of the Addition Date, Section 5 of the Lease shall be and
is hereby amended to provide that (i) Additional Space Base Operating Expenses
are defined to be the amount of Operating Expenses actually incurred by Lessor
in calendar year 2004, and (ii) Additional Space Base Operating Costs are
defined to be the amount of Operating Costs actually incurred by Lessor in
calendar year 2004. Operating Expenses and Operating Costs for each calendar
year (including Additional Space Base Operating Expenses and Additional Space
Base

2



--------------------------------------------------------------------------------



 



Operating Costs) shall be those actually incurred, provided, however, that if
the Building was not at least ninety-five percent (95%) occupied during the
entire calendar year, the Operating Expenses (including without limitation Real
Estate Taxes) and Operating Costs shall be adjusted, using reasonable
projections taking into account any leases which are net of electric and/or char
service, and only to the extent any items of Operating Expenses or Operating
Costs vary with the occupancy level of the Building, to project the Operating
Expenses and Operating Costs as if the Building were ninety-five percent (95%)
occupied during the entire calendar year by tenants using substantially all
Building services.

     (B) Effective as of the Addition Date, “Lessee’s Additional Space
Proportionate Share” of (i) increases in Operating Expenses shall be 4.88%
(13,522 rentable square feet divided by 277,133 rentable square feet of office
and retail space in the Building), and (ii) increases in Operating Costs shall
be 5.31% (13,522 rentable square feet divided by 254,633 rentable square feet of
office space in the Building).

     (C) Section 5 of the Lease shall be and remain applicable and effective
with respect to the Existing Demised Premises through the term of the Lease.
However, effective as of the first anniversary of the Addition Date, and
continuing through the initial term of the Lease, in addition to the Operating
Expenses and Operating Costs payable with respect to the Existing Demised
Premises, Lessee shall be obligated to pay its Lessee’s Additional Space
Proportionate Share of increases in Operating Expenses and Operating Costs over
Additional Space Base Operating Expenses and Additional Space Base Operating
Costs in accordance with the methods and procedures set forth in Section 5 of
the Lease.

5. RIGHT OF FIRST NEGOTIATION

     In addition to the expansion rights granted to Lessee in Section 36 of the
Lease, Lessee shall have the right of first negotiation hereinafter set forth in
this Section 5.

     If the Lease, as amended hereby, shall then be unassigned (except to a
subsidiary or affiliate of Lessee), in full force and effect and Lessee is not
in default under any of the provisions of the Lease (as amended hereby) beyond
the expiration of any applicable notice or grace period (it being understood and
agreed that the right granted to Lessee in this Section 5 is not assignable and
that the same shall be deemed null and void upon any assignment or transfer of
the Lease by Lessee to a party other than a subsidiary or affiliate of Lessee),
Lessor agrees that at each time during the initial term of the Lease, but
subject to the continued occupancy thereof by initial tenants and any rights of
first negotiation or expansion options granted to tenants of the Building prior
to the date of this Addendum, additional space on the seventh (7th) or eighth
(8th) floors of the Building becomes available to Lessor for leasing to third
parties, then Lessor shall give to Lessee written notice of such availability as
soon as practicable but not more than twelve (12) months prior to the date of
availability, accompanied by Lessor’s opinion (acting reasonably and in good
faith) as to the fair market rent for such available space, which shall be the
fair market rent prevailing (taking into account then prevailing tenant
concession packages including, without limitation, rental abatement (if any) and
construction allowance (if any) on leases having a term most nearly equal to the
remaining initial term of the Lease) for comparable space in comparable office
buildings in the Bethesda-Chevy Chase market area, but in no event less than

3



--------------------------------------------------------------------------------



 



the Additional Monthly Rent (expressed as an annual rental rate per square foot)
then payable for the Additional Space under this Addendum. Lessee shall then
have a period of fifteen (15) days in which to notify Lessor in writing of
Lessee’s election to lease such available space at said rental, time being of
the essence; provided, however, that from and after the commencement of the
seventh (7th) Lease Year, any such election by Lessee must be accompanied by
written notice of Lessee’s irrevocable election to extend the term of the Lease
for the First Renewal Term pursuant to Section 35 of the Lease. Should Lessee
fail to notify Lessor in writing within the said fifteen (15)-day period of
Lessee’s election to lease such available space (and, if so applicable, to so
extend the term of the Lease), time being of the essence, then Lessee’s right to
lease such available space shall thereupon terminate and be of no force or
effect, and Lessor shall be free to lease such available space to any party upon
any terms and conditions, subject to Lessee’s rights herein with respect to such
space the next time it becomes available to Lessor for leasing to third parties.

     Should Lessee notify Lessor in writing within the said fifteen (15)-day
period of Lessee’s election to lease such available space (and, if so
applicable, to so extend the term of the Lease), and if Lessor and Lessee shall
fail to agree on the said fair market rent for such available space within
thirty (30) days after Lessor’s receipt of Lessee’s written notification of its
election to lease such available space, then such fair market rent (taking into
account the said tenant concessions) shall be determined, within sixty (60) days
after Lessor’s receipt of Lessee’s written notification of its election to lease
such available space, as nearly as practicable in accordance with the “3-broker
method” set forth in Section 35 of the Lease. Within ten (10) days after such
determination of the fair market rent for the available space, Lessee shall have
the right to rescind its exercise of its election to lease such available space
by written notice to Lessor within the said ten (10)-day period, time being of
the essence. If Lessee fails to so rescind its exercise of its election to lease
such available space, then Lessee’s election shall be deemed irrevocable, and
Lessor shall prepare, and Lessor and Lessee shall promptly execute and deliver,
an addendum to the Lease amending the appropriate provisions hereof. If Lessee
so rescinds its election to lease such available space, then Lessor shall be
free to lease such available space to any party upon any terms and conditions.

4



--------------------------------------------------------------------------------



 



6. TENANT WORK IN THE ADDITIONAL SPACE

     (A) The Additional Space has been previously occupied and improved for
occupancy, and, subject to Lessor’s (i) construction of demising walls for the
Additional Space in accordance with applicable code provisions and in a good and
workmanlike manner, and (ii) performing such work as is necessary to cause the
common corridor on the fourth (4th) floor of the Building to be similar in
character and quality of finish and appearance to the other multi-tenanted
floors in the Building (collectively, “Lessor’s Work”), Lessee shall accept the
Additional Space in its current “as is” condition; provided, however, that
Lessor represents and warrants to Lessee that (i) to the best of Lessor’s
knowledge, without investigation, the Additional Space does not contain any
Materials (as defined in the Lease), except in accordance with all Environmental
Regulations (as defined in the Lease), and (ii) all mechanical, electrical, and
plumbing systems in the Additional Space are in good working order. Lessor and
Lessee will coordinate the Lessor’s Work and the Additional Space Work (as
defined below) so as to undertake and complete the same in the normal sequencing
and coordination of landlord/tenant construction activity, and such that
Lessor’s Work will not subject Lessee to any material delay in the performance
of the Additional Space Work.

     (B) Any and all additional tenant work and installations desired by Lessee
for its initial occupancy of the Additional Space (“Additional Space Work”)
shall be undertaken by Lessee at its cost and expense (subject to the cash
allowance provided for below), shall be subject to the written approval of
Lessor, and shall not be commenced until such approval is obtained. Lessor’s
approval of the Additional Space Work and any plans and specifications therefor
shall not be unreasonably withheld, conditioned or delayed by Lessor; it being
understood that Lessor’s decision will be based upon aesthetics (only as to
items of Additional Space Work visible from outside the Additional Space), as
well as whether the Additional Space Work would have a material adverse on the
structure of the Building and its mechanical, plumbing and electrical systems.
All Additional Space Work shall be done in accordance with the plans and
specifications prepared by Lessee’s contractor or architect and as approved by
Lessor.

     (C) Lessee shall submit to Lessor plans and specifications for the
Additional Space Work, including, without limitation, complete mechanical, fire
protection, electrical and plumbing (“MEP”) plans (but only to the extent
necessary to obtain any required building permits). Lessee shall provide to
Lessor such other information as Lessor may reasonably request in order to
complete its review of Lessee’s plans and specifications. No construction of any
tenant work and installations will be commenced until Lessor’s written approval
is obtained

     (D) Within seven (7) business days after Lessor receives such plans and
specifications from Lessee, Lessor shall notify Lessee in writing as to whether
Lessor approves or disapproves such plans and specifications. If Lessor
disapproves the same, Lessor shall state, to the extent possible, its specific
objections, and Lessee shall promptly thereafter resubmit plans and
specifications revised to satisfy those objections. Within four (4) business
days after Lessor receives such resubmittals of plans and specifications (and
within four (4) business days after any subsequent resubmittals), Lessor shall
notify Lessee in writing as to whether Lessor approves or disapproves such
resubmittals of plans and specifications. If Lessor fails to respond within the
required period as to either the initial submission of Lessee’s plans and
specifications or such

5



--------------------------------------------------------------------------------



 



resubmittals thereof, Lessor’s approval shall be deemed granted. When Lessor
approves Lessee’s plans and specifications, a copy thereof shall be initialed by
Lessor and Lessee for identification purposes. Upon such approval of Lessee’s
plans and specifications for the Additional Space Work and the occurrence of the
Possession Date, Lessee, its employees, agents and contractors, may enter upon
the Additional Space at reasonable times for the purpose of installing the
Additional Space Work, trade fixtures and other equipment for the conduct of
Lessee’s business in the Additional Space; provided, however, that any such
pre-Addition Date entry by Lessee shall be upon the terms and conditions of the
Lease, as amended hereby, including Lessee’s indemnification of Lessor pursuant
to Section 18 of the Lease, and excluding only Lessee’s obligation to pay
Additional Monthly Rent.

     (E) Lessee shall elect to either undertake its own construction management
or retain a third party construction manager with respect to the Additional
Space Work, and Lessee shall pay to Lessor a plan review and coordination fee
(the “Plan Review Fee”) in an amount equal to one percent (1%) of the hard cost
of the Additional Space Work, payable within thirty (30) days after Lessee’s
receipt of an invoice from Lessor. Further, Lessee may elect to use Girard
Engineering as its MEP engineer. Lessee’s selection of any other MEP engineer
shall be subject to the prior written approval of Lessor, which approval shall
not be unreasonably withheld or delayed, and shall also be subject to Lessee’s
payment of Girard Engineering’s fee (the “MEP Plan Review Fee”), which shall not
exceed One Thousand Three Hundred Fifty and 00/100 Dollars ($1,350.00) to review
the MEP plans prepared by any other MEP engineer. The payment of the Plan Review
Fee or the MEP Plan Review Fee, as the case may be, shall constitute additional
rent, and in the event of nonpayment thereof by Lessee, Lessor shall have all
the rights and remedies set forth in the Lease with respect to nonpayment of
rent.

     (F) Lessor shall pay to Lessee, on the following terms and conditions, a
cash allowance of up to Two Hundred Two Thousand Eight Hundred Thirty and 00/100
Dollars ($202,830.00) (the “Additional Construction Allowance), to be applied to
the payment of the cost and expense incurred by Lessee in the design and
construction of the Additional Space Work, including (i) hard costs, (ii) the
costs of permits, space planning, architectural, engineering and design fees,
(iii) the Plan Review Fee or the MEP Plan Review Fee, as the case may be, and
(iv) telecommunications systems and equipment and computer cabling installed in
the Additional Space. Any balance of the Additional Construction Allowance
(which balance shall not exceed the amount of One Hundred One Thousand Four
Hundred Fifteen and 00/100 Dollars ($101,415.00) shall be applied to the
Additional Monthly Rent first due under this Addendum until such balance is
exhausted.

     The Additional Construction Allowance shall be disbursed as the Additional
Space Work progresses upon Lessee’s submission of a requisition statement, not
more frequently than monthly, with supporting invoices representing the cost of
such work since Lessee’s last requisition, together with evidence of payment of
the cost of all such work covered by the last requisition. Lessee shall also
submit lien waivers by all contractors and suppliers employed by Lessee for such
work. Lessor shall have the right to verify all such invoices, and after
inspection and approval by Lessor and its architect, which approval shall not be
unreasonably withheld, conditioned or delayed, Lessor shall pay to Lessee or its
contractor an amount equal to the approved requisition sum; provided, however,
that in no event shall Lessor’s total liability for

6



--------------------------------------------------------------------------------



 



such payments exceed the Additional Construction Allowance. All Additional Space
Work, whether at Lessor’s or Lessee’s expense, or the joint expense of Lessor
and Lessee, shall become and remain the property of Lessor and be surrendered
with the Additional Space upon the expiration or earlier termination of the
Lease, as amended hereby.

     (G) The selection of Lessee’s contractor(s) to perform the Additional Space
Work shall be subject to the prior written approval of Lessor, which approval
shall not be unreasonably withheld, conditioned or delayed, and shall be based
upon the contractor being properly licensed and insured in accordance with
Section 18(D) of the Lease and past job performance. Lessor may further require
that Lessee obtain and deliver to Lessor written and unconditional waivers of
mechanic’s and materialmen’s liens upon the Land and Building for all work,
labor and services to be performed, and materials to be furnished in connection
with such work, signed by all contractors, subcontractors, and materialmen to
become involved in such work. Lessor shall have the right to inspect work
performed by Lessee’s contractors. Further, all provisions of Section 10 of the
Lease shall apply to all work performed by Lessee’s contractors.

     Lessee shall not be required to remove or alter any Additional Space Work
at the expiration or earlier termination of the term of the Lease, as amended
hereby.

7. BROKER AND AGENT

     Lessor and Lessee each represent and warrant one to another that, except as
hereinafter set forth, neither of them has employed any broker in carrying on
the negotiations, or had any dealings with any broker, relating to this
Addendum. Lessor represents that it has employed its Management Agent as its
broker, and Lessee represents that Lincoln Property Company has co-brokered this
expansion and renewal transaction on behalf of Lessee. Lessor acknowledges that
Lessor shall be responsible for any commissions due to said brokers pursuant to
separate agreements. Lessor shall indemnify and hold Lessee harmless, and Lessee
shall indemnify and hold Lessor harmless, from and against any claims or claims
for brokerage or other commission arising from or out of any breach of the
foregoing representation and warranty by the respective indemnitors.

8. PARKING

     Upon the Addition Date, Lessee shall have the option to lease up to twenty
(20) additional spaces in the Building’s parking garage and six (6) additional
spaces in the parking garage in the adjacent building known as and situated at
Three Bethesda Metro Center, such parking spaces to be for use only by Lessee,
its employees and permitted sublessees. If Lessee shall elect to exercise said
option, it shall do so by giving written notice thereof to Lessor not later than
thirty (30) days following the Addition Date. Any such lease of additional
parking spaces shall be with the manager of said parking garage, and shall be on
a monthly basis, upon the same terms as leased to other monthly users, and at
the same prevailing rate charged by the garage operator from time to time to
other monthly users, including any premium charged by the garage operator to
other monthly users from time to time for reserved parking spaces. Lessee’s
parking rights allocable to the Existing Demised Premises shall be and remain as
provided for in Section 34 of the Lease.

7



--------------------------------------------------------------------------------



 



9. LEASE PROVISIONS APPLICABLE

     Except to the extent expressly modified by this Addendum, all of the terms
and conditions of the Lease, as amended or supplemented hereby, shall remain in
full force and effect. Except as may otherwise be provided in this Addendum, the
Additional Space shall be deemed to be a part of the premises demised under the
Lease for all purposes.

(Signatures on Following Page)

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have caused this Addendum to be
signed in their names by their duly authorized representatives and delivered as
their act and deed, intending to be legally bound by its terms and provisions.

                LESSOR:             NEWLANDS BUILDING VENTURE, LLC
a Maryland limited liability company             Attest:   By: The Chevy Chase
Land Company
of Montgomery County, Maryland,
Managing Member              
/s/
    By: /s/ Michele Horwitz Cornwell, S.V.P.  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Secretary     Name: Michele Horwitz Cornwell   (SEAL)     Title: Senior Vice
President               LESSEE:         Attest:   COSTAR REALTY INFORMATION,
INC.
a Delaware corporation             /s/ Carla J. Garrett   By: /s/ Frank Carchedi
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Secretary   Name:  Frank Carchedi   (SEAL)   Title: Chief Financial Officer  

9



--------------------------------------------------------------------------------



 



STATE OF MARYLAND
COUNTY OF MONTGOMERY, ss:

     I, Donna Geraci, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Michele H. Cornwell, who is personally well known to me as
the person who executed the foregoing and annexed Addendum, dated the 12 day of
May, 2004, on behalf of the Lessor, to acknowledge the same, personally appeared
before me in said jurisdiction and acknowledged said Addendum to be the act and
deed of The Chevy Chase Land Company of Montgomery County, Maryland, as Managing
Member of and for and on behalf of the Lessor, and delivered the same as such.

     GIVEN under my hand and seal this 12 day of May, 2004.



/s/ Donna Geraci

--------------------------------------------------------------------------------

Notary Public

     My commission expires: 5.1.07

 

STATE OF MARYLAND
COUNTY OF MONTGOMERY, ss:

     I, Georgeann B. Murrell, a Notary Public in and for the jurisdiction
aforesaid, do hereby certify that Frank Carchedi, who is personally well known
to me to be the person who executed the foregoing and annexed Addendum, dated
the 12 day of May, 2004 on behalf of Lessee, to acknowledge the same, personally
appeared before me in said jurisdiction and acknowledged said Addendum to be the
act and deed of CoStar Realty Information, Inc., and delivered the same as such.

     GIVEN under my hand and seal this 12 day of May, 2004.



/s/ Georgeann B. Murrell

--------------------------------------------------------------------------------

Notary Public

     My commission expires: 4.1.07

10